                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RITA ELLIS,                                                 CIVIL ACTION
                         Plaintiff,

                v.

 GENESIS HEALTH CARE                                        NO. 18-5536
 CORPORATION AND KELLY
 GRIMALDI,
                Defendants.

                                      MEMORANDUM OPINION

       Plaintiff Rita Ellis brings suit against Defendants Genesis Healthcare Corporation,

Genesis Healthcare, Inc., and Kelly Grimaldi (collectively "Defendants"), alleging Defendants'

termination of Plaintiffs employment was racially motivated in violation of 42 U.S.C § 1981

and constituted common law defamation, injurious falsehood, and intentional infliction of

emotional distress. Defendants now move to dismiss Plaintiffs common law claims.

       For the reasons that follow, Defendants' partial motion to dismiss will be granted in part

and denied in part.

       I.      Background

       Plaintiff is an African-American woman who worked as an Assistant Administrator at the

.Fairview Care Center ("Fairview"), a medical facility operated by Defendants Genesis

Healthcare Corporation and Genesis Healthcare, Inc. (collectively "Genesis"). Defendant

Grimaldi-a white woman to whom Plaintiff reported-was employed by Genesis as the

Administrator of .Fairview.

       In May of 2018, Genesis told Fairview employees that Genesis had sold the facility to

new owners, effective August 1, 2018. Genesis also informed employees that, due to the sale,

unused sick leave would expire on August 1, 2018. In the lead up to the August 1 transfer,
employees sought to use sick leave days to cover absences, even if not ill. Grimaldi and

Fairview's Human Resource Manager, Richard Bailey, authorized the facility's scheduler, Terri

Webb, to approve such requests.

        Plaintiff was absent from work from July 3 to July 10. On July 17, in line with Bailey

and Grimaldi's policy of approving such requests, Plaintiff requested to use sick leave days to

cover the absence. Grimaldi verbally approved Plaintiffs use ofleave. However, the payroll

system would not allow Plaintiff to enter the leave on her time card, so Plaintiff asked another

Genesis employee-Charmaine Cobette-to make the change, which Cobette did. On July 17,

Grimaldi reviewed and then approved the facility's payroll, including Plaintiffs changed time

card.

        On July 23, Grimaldi informed Plaintiff that Genesis was investigating whether Plaintiff

had falsified her time card and suspended her pending the conclusion of the investigation. On

July 29, Genesis provided Plaintiff an Individual Performance Improvement Plan ("IPIP"),

which stated that Plaintiff had violated Genesis' disciplinary code, and terminated her

employment. Plaintiff claims Genesis did not terminate white workers, including Grimaldi, who

had also used sick leave to cover absences from work retroactively.

        At some point after Plaintiffs termination, Defendants informed the Pennsylvania

Department of Labor and Industry's Bureau of Unemployment Compensation (the "Bureau")

that Plaintiff was terminated for falsifying her time card. Defendants also placed documents to

that effect-including the IPIP-in Plaintiffs personnel file.

        II.    Legal Standard

        To overcome a motion to dismiss, "a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556



                                                   2
U.S. 662,678 (2009). "A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Id. In determining whether a complaint satisfies this standard, a court

must first outline the required elements, then strip away legal conclusions from the complaint,

and finally decide whether the well-pied factual allegations plausibly entitle the plaintiff to relief.

Bistrian v. Levi, 696 F.3d 352,365 (3d Cir. 2012). "The defendant bears the burden of showing

that no claim has been presented." Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005).

       Where, as here, a federal court is interpreting Pennsylvania law, the federal court must

follow the Pennsylvania Supreme Court. In re Energy Future Holdings Corp., 842 F.3d 247,

253-54 (3d Cir. 2016). If the law is unclear and there is no controlling precedent issued by

Pennsylvania's highest court, a federal court must "predict" how it would rule, giving "due

regard, but not conclusive effect, to the decisional law of lower state courts." Nationwide Mut.

Ins. Co. v. Buffetta, 230 F.3d 634, 637 (3d Cir. 2000).

       III.    Discussion

               A. Defamation

       Plaintiff alleges that Defendants defamed her: ( 1) by informing the Bureau that Plaintiff

had been fired for falsifying her time card; and, separately, (2) by placing documents, including

the IPIP, regarding her termination in Plaintiffs personnel file. To make out a claim for

defamation, Plaintiff must establish: ( 1) the defamatory character of the communication; (2) the

communication's publication by Defendants; (3) the communication's application to Plaintiff;

(4) the understanding by the recipient of the communication's defamatory meaning; (5) the

understanding by the recipient of the communication's application to Plaintiff; (6) special harm

resulting to Plaintiff from publication; and, where relevant, (7) abuse of a conditional privilege.



                                                   3
'\




     Kelley v. Pittman, 150 A.3d 59, 67 (Pa. Super. 2016); see 42 Pa. C.S.A. § 8343(a) (laying out a

     plaintiffs burden).

            Defendants argue that Plaintiffs claim is not actionable because the purportedly

     defamatory communications were covered by absolute privileges. Specifically, Defendants

     argue that the judicial privilege covers the communication to the Bureau, and that an employer

     privilege covers documents placed in Plaintiffs personnel file. Defendants bears the burden of

     establishing the privileged character of the communications. 42 Pa. C.S.A. § 8343(b).

            As to the communication to the Bureau, Defendants have not established that the judicial

     privilege applies because "[f]rom the Complaint ... the Court cannot determine if the

     communications of which [Plaintiff] complains" was made "during and pertinent to judicial or

     quasi-judicial proceedings." Blocker v. Cmty. Educ. Centers, Inc., 2014 WL 1348959, at *8

     (E.D. Pa. Apr. 7, 2014). The Complaint alleges only that Defendants published information to

     the Bureau regarding Plaintiffs termination, without any indication that the publication was in
         •
     connection with a judicial or quasi-judicial proceeding. Thus, while the parties dispute whether

     the judicial privilege covers communications made in connection with unemployment

     compensation proceedings, see Milliner v. Enck, 709 A.2d 417, 419 (Pa. Super. 1998) (refraining

     from definitively deciding the question), the Court need not resolve that issue because the

     Complaint does not allege that Defendants informed the Bureau of Plaintiffs termination during

     the course of an unemployment compensation proceeding, cf Foster v. JLG Indus., 372 F.

     Supp.2d 792, 801 (M.D. Pa. 2005) (holding judicial privilege applied to former-employer's

     testimony to the Pennsylvania Unemployment Compensation Board of Review), or any other

     judicial proceeding. Post v. Mendel, 507 A.2d 351, 355 (Pa. 1986) (noting that the judicial

     privilege protects only "those communications which are issued in the regular course of judicial



                                                     4
      .•


proceedings"). Accordingly, Defendants' motion to dismiss Plaintiffs defamation claim as to

the communication to the Bureau will be denied.

           As for placing documents-including the IPIP-in Plaintiffs personnel file, Defendants

have established that such action was absolutely privileged. "Based on the public policy

favoring private resolution of disputes among employers, employees, and unions ...

Pennsylvania law extends to employers an absolute privilege to publish defamatory matter in

notices of employee termination." Agriss v. Roadway Exp., Inc., 483 A.2d 456,464 (Pa. Super.

1984). The absolute privilege extends to "a warning letter" as well as a "copy [of a] warning

letter sent to [an] employee[' s] personnel file." Id. at 310-11. Here, the documents placed in

Plaintiffs personnel file were Plaintiffs notice of termination or copies thereof. Accordingly, an

absolute privilege protects Defendant's placement of those documents in Plaintiff's personnel

file. Thus, Plaintiff cannot maintain a claim for defamation premised on such action. 1

                  B. Injurious Falsehood

           Defendant also moves to dismiss Plaintiffs claim for injurious falsehood-sometimes

also referred to as "commercial disparagement." See Pro Golf Mfg., Inc. v. Tribune Rev.

Newspaper Co., 809 A.2d 243,247 (Pa. 2002) (noting the cause of action has been described in

various terms). "An action for commercial disparagement is meant to compensate a vendor for

pecuniary loss suffered because statements attacking the quality of his goods have reduced their

marketability, while defamation is meant [to] protect an entity's interest in character and

reputation." U.S. Healthcare, Inc. v. Blue Cross o/Greater Phi/a., 898 F.2d 914, 924 (3d Cir.

1990); see also Mallory v. S & S Publishers, 168 F. Supp.3d 760, 774 (E.D. Pa. 2016) ("A claim


1
  Defendants also contend that placing the IPIP and other documents in Plaintiffs personnel file did not constitute
"publication" of the communication. The Court need not resolve that issue here, however, because, as discussed
above, such action was covered by an absolute privilege. Accordingly, Plaintiff may not maintain a claim for
defamation based on the allegation that Defendants placed the IPIP and other documents in Plaintiffs personnel file.

                                                         5
for commercial disparagement protects economic interests related to the marketability of goods,

whereas defamation involves the reputation of persons, not products.") (internal quotation marks

omitted). Thus, to make out a claim for injurious falsehood (or commercial disparagement),

Plaintiff must establish that (I) Defendants published a statement disparaging Plaintiffs goods or

property; (2) the statement was false; (3) Defendants intended the publication to cause pecuniary

loss or reasonably should have recognized that publication would result in pecuniary loss; (4)

Plaintiff suffered pecuniary loss to her goods or property; and (5) Defendants acted with actual

malice as to the falsity of the statement. See Pro Golf Mfg., 809 A.2d at 246.

       Plaintiffs injurious falsehood claim fails because the Complaint does not contain

sufficient factual allegations from which the Court can conclude that Defendants published a

statement disparaging Plaintiffs goods or property. Plaintiffs injurious falsehood claim is

premised on the same allegations as her defamation claim-that Defendants published a false

statement to the Bureau about Plaintiff falsifying her time card and placed documents to that

effect in her personnel file. The allegedly disparaging statements, however, do not concern

Plaintiffs goods or property; instead, Defendants' statements concern only Plaintiffs personal

reputation. While Plaintiff may maintain a claim for defamation based on false communications

that damage her reputation, those communications do not support a claim for injurious falsehood.

See Mallory, 168 F. Supp.3d. at 775 (dismissing plaintiffs injurious falsehood claim because

plaintiff "ha[d] not plausibly pied economic loss, but rather focuse[d] on damage to her

reputation"). Thus, Defendants' motion to dismiss Plaintiff injurious falsehood claim will be

granted.

               C. Intentional Infliction of Emotional Distress

       Finally, Defendants move to dismiss Plaintiffs intentional infliction of emotional distress



                                                6
     .
("IIED") claim. To make out an IIED claim, Plaintiff must show that Defendants' conduct: (1)

was intentional or reckless; (2) was extreme and outrageous; (3) caused distress to Plaintiff; and,

(4) that distress was severe. See Cox v. Keystone Carbon Co., 861 F.2d 390, 395 (3d Cir. 1988)

(applying Pennsylvania law). Whether Defendants' conduct was so extreme as to permit

recovery "is for the court to determine." Id. Defendants contend that the Complaint fails to

allege conduct so extreme or outrageous as to permit recovery for an IIED claim.

         Plaintiff alleges that her firing was racially discriminatory and, as such, constituted

outrageous conduct. However, "[ c ]ourts applying Pennsylvania law have repeatedly found that

allegations of race ... discrimination, even when coupled with retaliatory conduct, do not meet

the 'extreme and outrageous conduct' standard necessary to state a claim for IIED." Bogle v.

City of Philadelphia, 2015 WL 4159443, at *5 (E.D. Pa. July 9, 2015). That is the case even

where racial discrimination results in termination. Hargraves v. City of Philadelphia, 2007 WL

1276937, at *3 (E.D. Pa. Apr. 26, 2007) (collecting cases). Thus, because Plaintiffs IIED claim

is premised on Defendants' racially discriminatory termination, and because allegations of racial

discrimination are not, as a matter of law, sufficiently "extreme and outrageous" so as to support

an IIED claim, Plaintiffs IIED claim fails to state claim upon which relief can be granted.

Accordingly, Defendants' motion to dismiss Plaintiffs IIED claims will be granted.

         An appropriate order follows.




                                                        WENDY BEETLESTONE, J.




                                                   7
